 1   JIMMY O. EWENIKE, CSBN 133406
     Law Offices of Jimmy Ewenike
 2   515 West Commonwealth Avenue, Suite 210
     Fullerton, CA. 92832
 3   Telephone: (714) 773-0611
     Facsimile: (714) 519-3830
 4   E-Mail: ewenike@yahoo.com
 5
     NICOLA T. HANNA
 6   United States Attorney
     DAVID M. HARRIS
 7   Assistant United States Attorney
     Chief, Civil Division
 8   CEDINA M. KIM
     Assistant United States Attorney
 9   Senior Trial Attorney, Civil Division
     Annabelle J. Yang, CSBN: 276380
10   Special Assistant United States Attorney
               160 Spear Street, Suite 800
11             San Francisco, CA 94105
               Telephone: (415) 977-8933
12             Facsimile: (415) 744-0134
               Email: Anabelle.Yang@ssa.gov
13
14
     Attorneys for Defendant
15
16
                       UNITED STATES DISTRICT COURT
17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION
18
19   Mr. Ignacio Juarez                )        CASE NO. SA CV 18-02212 MRW
                                        )
20                                      )       ORDER RE: STIPULATION FOR AWARD
                                        )       AND PAYMENT OF ATTORNEY FEES
21                                      )       PURSUANT TO THE EQUAL ACCESS TO
                       Plaintiff,       )       JUSTICE ACT, 28 U.S.C. §
22                                      )       2412(d), AND COSTS PURSUANT TO
                 v.                     )       28 U.S.C. § 1920
23                                      )
     Andrew Saul, Commissioner of       )
24   Social Security                    )
                                        )
25                                      )
                       Defendant.       )
26                                      )
27
28         Based upon the parties' concurrently filed Joint Stipulation
     for Award and Payment of Attorney Fees Pursuant to the Equal Access
 1   to Justice Act, 28 U.S.C. § 2412(d), and Costs Pursuant to 28
 2   U.S.C. § 1920 Award of EAJA Fees (“Stipulation”).
 3        IT IS ORDERED that Plaintiff be awarded Eight Thousand Dollars
 4   ($8,000), and Zero Cents in attorney fees, under the Equal Access
 5   to Justice Act (EAJA), 28 U.S.C. § 2412(d), and Zero Dollars and
 6
     Zero Cents ($0.0) in costs, under 28 U.S.C. § 1920, subject to the
 7
     terms of the stipulation.
 8
 9
10
     Dated: 2/12/2020
11                                 UNITED STATES MAGISTRATE JUDGE
                                   MICHAEL R. WILNER
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     -2-
